DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to applicants’ amendment and response received August 4, 2022.  Claims 1-6 and 7-21 are currently pending with claims 10-21 being withdrawn from consideration.

Response to Amendment
	Applicants have amended the claims to include a ratio of peracetic acid : peroxide that is at least 1.5:1.  As discussed with applicants’ representative, the claims should be amended to positively recite the presence of a peroxide before it is mentioned as a ratio.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim is confusing because peroxide is present in very small amounts, yet peracetic acid may be present in amounts as high as 15%.  As discussed below, peracetic acid in the presence of water spontaneously forms hydrogen peroxide and acetic acid in an equilibrium reaction, so it is unclear how peroxide can be eliminated form a composition containing peracetic acid and water.  The examiner notes that another name for peracetic acid is acetic peroxide, so to put it plainly, you can’t have one without the other.  Clarification is requested.
In addition, an aqueous composition is claimed, however the composition may only contain 5% water, which is insufficient to form an aqueous composition.

Claim Objections
Claim 6 is objected to because of the following informalities:  The claim requires a very small amount of peroxide.  While claim 1, from which claim 6 depends, does not have a required amount of peracetic acid, subsequent claims 3 and 9 make it clear that large amounts of peracetic acid are contemplated by the reference, which would make the low amount of peroxide in claim 6 impossible.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102a1 as being anticipated by McGee et al, US 2010/0120656.
McGee et al teach an acid hard surface cleaner comprising 30% HCl/phosphoric acid, 5% peracetic acid, 2% nonionic surfactant, and the balance water (¶16, example 1).  It is well known that hard surface cleaners are low foaming.  
With respect to the peroxide, it is “Chemistry 101” that:

    PNG
    media_image1.png
    114
    701
    media_image1.png
    Greyscale

	Therefore, the presence of peracetic acid and water will necessarily form the reaction products hydrogen peroxide and acetic acid in an equilibrium reaction.  Moreover, the molar mass of peracetic acid is 76 g/mol and the molar mass of hydrogen peroxide is 34 g/mol, and so the reaction will naturally have a ratio of peracetic acid to peroxide that is greater than 1.5:1.  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.
	Applicants have traversed this rejection, and all rejections, on the grounds the reference does not teach the ratio of peracetic acid and hydrogen peroxide.  The examiner disagrees for the reason discussed above.

Claims 1, and 3-5 are rejected under 35 U.S.C. 102a1 as being anticipated by Revell et al, US 6,080,712.
Revell et al teach a thickened peracid composition comprising 9% acetic acid, 1% peracetic acid, 8.77% low-foaming surfactants, and the balance water (col. 13, example 18).  The examiner maintains hydrogen peroxide is necessarily present as discussed above.  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.

Claims 1-5 are rejected under 35 U.S.C. 102a1 as being anticipated by Korber et al, US 2003/0045443.
Korber et al teach a textile cleaner comprising 4% octanoic acid, 8% peracetic acid, 6% surfactant, and the balance water (¶82, example F5).  It is well known that laundry detergents are low foaming.  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.

Claims 1, 3-5, and 8 are rejected under 35 U.S.C. 102a1 as being anticipated by Gamet et al, US 2010/0076082.
Gamet et al teach a cleaning composition for dialysis machines comprising up to 1.5% peracetic acid, up to 15% acetic acid, up to 0.2% nonionic surfactant, and the balance water (claim 9).  Obviously, a composition for dialysis machines will be low foaming, if it foams at all.  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.

Claims 1-5 are rejected under 35 U.S.C. 102a1 as being anticipated by Traistaru et al, US 2018/0187129.
Traistaru et al teach a clean-in-place detergent comprising 17.59% methanesulfonic acid, 6% peracetic acid, 5.57% surfactants, and the balance water (page 12, formulation 49).  It is well known that CIP cleaners are low foaming.  As this reference meets all material limitations of the claims at hand, the reference is anticipatory

Claims 1-5, and 8 are rejected under 35 U.S.C. 102a1 as being anticipated by Schacht et al, US 2019/0275468.
Traistaru et al teach a clean-in-place detergent for removing biofilms (see abstract) comprising 3.3% octanoic acid, 4.4% peracetic acid, 1-5% surfactant, and the balance water (¶77, table 6).  It is well known that CIP cleaners are low foaming.  As this reference meets all material limitations of the claims at hand, the reference is anticipatory

Claims 1-5 are rejected under 35 U.S.C. 102a1 as being anticipated by Kielbania, US 9,034,390.
Kielbania et al teach an anti-microbial composition for biofilms (see abstract) comprising 1.2% citric acid, 0.3% peracetic acid, 4.6% low-foaming surfactants, and the balance water (col. 39, example 95).  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.

Allowable Subject Matter
	Claims 6 and 9 are not currently rejected over a prior art reference.  The examiner wishes to stress, however, that there is no rejection of these claims not because they are novel and unobvious, but because the examiner cannot explain how an aqueous composition containing large amounts of peracetic acid can have little or no peroxide present.  If applicants can successfully explain how this is managed, these claims may be allowable,

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761